                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:18-CV-00165-GNS-HBB


BERYL MCCLURE                                                                               PLAINTIFF


VS.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security                                                            DEFENDANT


                                              ORDER

       The above matter having been referred to the United States Magistrate Judge who has filed his

Findings of Fact, Conclusions of Law, and Recommendation, no objections having been filed thereto,

and the Court having considered the same, adopts the Findings of Fact and Conclusions of Law as set

forth in the report submitted by the United States Magistrate Judge:

       IT IS HEREBY ORDERED that the final decision of the Commissioner is REVERSED.

       IT IS FURTHER ORDERED that this matter is REMANDED, pursuant to 42 U.S.C §

405(g), to the Commissioner for further proceedings.

       This is a final and appealable Order and there is no just cause for delay.




                                                                       February 25, 2020




Copies:        Counsel
